Case 2:18-cv-11273-MCA-JAD Document 921-4 Filed 01/22/20 Page 1 of 5 PageID: 20616



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                                  NEWARK VICINAGE

   OCCIDENTAL CHEMICAL CORPORATION                  )   Hon. Madeline Cox Arleo
                                                    )   Hon. Joseph A. Dickson
                                                    )
          Plaintiff,                                )   Civil Action No. 2:18-cv-11273-MCA-JAD
                                                    )   Electronically Filed
   v.                                               )
                                                    )   CERTIFICATION OF
   21ST CENTURY FOX AMERICA, INC., et al.           )   JOHN J. MCDERMOTT, ESQ.
                                                    )
          Defendants.                               )
                                                    )

   ARCHER & GREINER, P.C.                               GIBBS & BRUNS, LLP
   One Centennial Square                                1100 Louisiana Street, Suite 5300
   Haddonfield, NJ 08033                                Houston, TX 77002
   Tel. (856) 795-2121                                  Tel. (713) 650-8805
   By:   John J. McDermott, Esq.                        By:   Kathy D. Patrick, Esq.
         (jmcdermott@archerlaw.com)                           (kpatrick@gibbsbruns.com)
         Charles J. Dennen, Esq.                              Anthony N. Kaim, Esq.
         Lauren E. Krohn, Esq.                                Katherine H. Kunz, Esq.
                                                              Jorge M. Gutierrez, Esq.
                                                              Marshal J. Hoda, Esq.

   LANGSAM STEVENS SILVER &                             GREENBERG GLUSKER FIELDS
   HOLLAENDER LLP                                       CLAMAN & MACHTINGER LLP
   1818 Market Street, Suite 2610                       1900 Avenue of the Stars, 21st Floor
   Philadelphia, PA 19103                               Los Angeles, CA 90067
   Tel. (215) 732-3255                                  Tel. (310) 553-3610
   By:    Larry D. Silver, Esq.                         By:   Peter A. Nyquist, Esq.
          (lsilver@lssh-law.com)                              (pnyquist@ggfirm.com)
          David E. Romine, Esq.                               Noah Perch-Ahern, Esq.
                                                              Sherry E. Jackman, Esq.

   Attorneys for Plaintiff Occidental Chemical Corporation
Case 2:18-cv-11273-MCA-JAD Document 921-4 Filed 01/22/20 Page 2 of 5 PageID: 20617



          I, JOHN J. MCDERMOTT, being of full age, hereby certify to the following:

          1.      I am an attorney at law admitted to practice in the State of New Jersey and before

  this Court, and am a partner with the law firm of Archer & Greiner, P.C., counsel for Plaintiff

  Occidental Chemical Corporation in the above-captioned matter. As such, I am familiar with the

  facts set forth herein.

          2.      Attached hereto as Exhibit 1 is a true and correct excerpt of the transcript of the

  deposition of Martin Doldan taken August 28, 2019.

          3.      Attached hereto as Exhibit 2 is a true and correct copy of the letter dated February

  6, 2018 from Joseph R. Brendel to Juan Fajardo.

          4.      Attached hereto as Exhibit 3 is a true and correct copy of soil sampling results

  prepared by Killam Associates Consulting Engineers.

          5.      Attached hereto as Exhibit 4 is a true and correct copy of excerpts of the Remedial

  Investigation Report/Remedial Investigation Workplan Addendum for Napp Technologies, Inc.

  dated June 1999.

          6.      Attached hereto as Exhibit 5 is a true and correct copy of Appendix 2 to the New

  Jersey Department of Environmental Protection Site Evaluation Submission by Hexcel Industrial

  Chemicals Group dated January 15, 1986.

          7.      Attached hereto as Exhibit 6 is a true and correct copy of a report to The Passaic

  Valley Sewerage Commissioners dated March 24, 1947 regarding Stream Contaminations during

  February, 1947.

          8.      Attached hereto as Exhibit 7 is a true and correct copy of page 3 of a report to The

  Passaic Valley Sewerage Commissioners dated April 20, 1948 regarding Stream Contaminations

  during Feb. and March, 1948.




                                                   1
Case 2:18-cv-11273-MCA-JAD Document 921-4 Filed 01/22/20 Page 3 of 5 PageID: 20618



         9.      Attached hereto as Exhibit 8 is a true and correct copy of page 2 of a report to The

  Passaic Valley Sewerage Commissioners regarding Stream Contaminations during November, and

  December, 1947.

         10.     Attached hereto as Exhibit 9 is a true and correct copy the Preliminary Assessment

  Report of United Piece Dye Works dated August 23, 1996, prepared by Great Environmental

  Technologies & Consultants, Inc.

         11.     Attached hereto as Exhibit 10 is a true and correct copy of Defendant Chargeurs,

  Inc.’s Answer to Standard Set of Interrogatories dated June 28, 2019.

         12.     Attached hereto as Exhibit 11 is a true and correct copy of Exhibit 7 to the

  deposition of Martin Doldan taken August 28, 2019 (Minutes of Special Meeting of the Board of

  Directors of Chargeurs Inc. held on December 22, 1982 (Stipulation Ex. 11); Consent of the Sole

  Stockholder of UPDW, Inc. dated December 24, 1982 (Stipulation Ex. 9); Certificate of

  Dissolution of UPDW, Inc. dated December 21, 1982 (Stipulation Ex. 8)).

         13.     Attached hereto as Exhibit 12 is a true and correct copy of Exhibit 8 to the

  deposition of Martin Doldan taken August 28, 2019 (letter from Joseph R. Brendel to Alice Yeh

  dated June 18, 2018) (Stipulation Ex. 18).

         14.     Attached hereto as Exhibit 13 is a true and correct copy of Exhibit 5 to the

  deposition of Martin Doldan taken August 28, 2019 (Minutes of Special Meeting of the Board of

  Directors of UPDW, Inc. held on December 22, 1982) (Stipulation Ex. 10).

         15.     Attached hereto as Exhibit 14 is a true and correct copy of Exhibit 6 to the

  deposition of Martin Doldan taken August 28, 2019 (Consent of the Sole Shareholder of The

  United Piece Dye Works, Inc. dated December 24, 1982; Consent of the Sole Stockholder of




                                                  2
Case 2:18-cv-11273-MCA-JAD Document 921-4 Filed 01/22/20 Page 4 of 5 PageID: 20619



  UPDW, Inc. dated December 24, 1982; Minutes of Special Meeting of the Board of Directors of

  The United Piece Dye Works, Inc. held on December 22, 1982) (Stipulation Ex. 15).

            16.   Attached hereto as Exhibit 15 is a true and correct copy of Exhibit 9 to the

  deposition of Martin Doldan taken August 28, 2019 (Bates Label References for Documents

  Produced in Response to OxyChem’s Request for Production of Documents to Defendant

  Chargeurs, Inc. Regarding Jurisdiction) (Stipulation Ex. 16).

            17.   Attached hereto as Exhibit 16 is a true and correct copy of Exhibit 2 to the

  deposition of Martin Doldan taken August 28, 2019 (General Notice Letter from USEPA Region

  2 to Chargeurs dated September 11, 2006) (Stipulation Ex. 17).

            18.   Attached hereto as Exhibit 17 is a true and correct copy of the General Notice

  Letter from USEPA dated March 31, 2016 regarding Notice of Potential Liability under 24 U.S.C.

  § 9607(a).

            19.   Attached hereto as Exhibit 18 is a true and correct copy of the General Notice

  Letter from USEPA dated March 30, 2017 regarding Notice regarding Next Steps Including Initial

  Cash Out Settlement.

            20.   Attached hereto as Exhibit 19 is a true and correct copy of the General Notice

  Letter from USEPA dated August 3, 2017 regarding Conference Call to Discuss Framework for

  Implementation of the Operable Unit 2 Remedy.

            21.   Attached hereto as Exhibit 20 is a true and correct copy of the General Notice

  Letter from USEPA dated September 18, 2017 regarding Allocation for Operable Unit 2 Remedial

  Action.

            22.   Attached hereto as Exhibit 21 is a true and correct copy of an email dated January

  10, 2018 from Joseph R. Brendel to Juan Fajardo.




                                                  3
Case 2:18-cv-11273-MCA-JAD Document 921-4 Filed 01/22/20 Page 5 of 5 PageID: 20620



         23.     Attached hereto as Exhibit 22 is a true and correct copy of USEPA Request for

  Information to Chargeurs Inc. dated April 12, 2013.

         24.     Attached hereto as Exhibit 23 is a true and correct copy of a letter from Clark Hill

  to USEPA Region 2 regarding Chargeurs, Inc.; Response to Request for Information Pursuant to

  42 U.S.C. Section 9604 dated June 18, 2018 (Stipulation Ex. 18).

         25.     Attached hereto as Exhibit 24 is a true and correct copy of an email dated July 24,

  2018 from Sarah Flanagan of the USEPA to Joseph R. Brendel of Clark Hill PLC stating that

  Chargeurs, Inc. is not a potentially responsible party with respect to the Diamond Alkali Superfund

  Site based upon releases from the United Piece Dye Works/UPDW, Inc. operations to the Lower

  Passaic River (Stipulation Ex. 12).

         26.     Attached hereto as Exhibit 25 is a true and correct copy of an email string dated

  May 22, 2019 between counsel for Chargeurs, Inc. and counsel for Occidental Chemical

  Corporation regarding jurisdictional discovery.

         27.     Attached hereto as Exhibit 26 is a true and correct copy of a letter dated August 3,

  2018 from counsel for Chargeurs, Inc. to counsel for Occidental Chemical Corporation requesting

  dismissal from the litigation.

         Under 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

  correct. I am aware that if any of the foregoing statements made by me are willfully false, I am

  subject to punishment.


  Dated: January 22, 2020                               By: /s/ John J. McDermott
                                                               John J. McDermott, Esq.




                                                    4
